{¶ 53} I respectfully dissent in part. I agree with the majority in its conclusion regarding the applicable statute of limitations. However, unlike the majority, I believe that the amended complaint relates back to the original complaint.
 {¶ 54} I find that our prior case of Marcinkov. Carson, Pike App. No. 04CA723, 2004-Ohio-3850,2004 WL 1615938, ¶ 26-27, controls this issue. In *Page 474 Marcinko, the defendant died before service was achieved. Id. at ¶ 13. After the statute of limitations ran, the decedent's representative made an appearance and moved the court to dismiss the case. Id. at ¶ 14. Despite the fact that the motion for leave was not granted within the one-year period, we found that the administrator of the estate had actual notice and that once the amended complaint was formally filed, it would relate back to the original complaint. Id. at ¶ 126-27.4 I also observe that in the Cecil case, the original complaint was filed on the day the statute of limitations ran but permission to file an amended complaint that properly named defendant did not occur until 16 months later.Cecil v. Cottrill (1993), 67 Ohio St.3d 367, 367-368,618 N.E.2d 133.
 {¶ 55} Here, there is no dispute that the city had actual notice of the lawsuit and knew that it was the proper party before the one-year period for service expired. In fact, while this case was on appeal the first time, the city made the argument to this court that the city council was not sui juris and was improperly named. In the prior appeal, we remanded the case, ordering the trial court to allow the Mollettes to amend their complaint, which they did. I would, therefore, rely onMarcinko and overrule the assignment of error.
 {¶ 56} Accordingly, I dissent in part.
4 The majority opinion states that service was not perfected within a year. I respectfully disagree. While this case was on its first appeal, the city was served with the motion for leave to amend during the one-year period. This service was sufficient under Civ. R. 3(A). See Civ. R. 5(B) (permitting service on the party's attorney); Ervin v.Patrons Mut. Ins. Co. (1985), 20 Ohio St.3d 8, 20 OBR 80,484 N.E.2d 695 (suggesting an attorney of record could be served with an amended complaint even without service on the first complaint); Knotts v. Solid Rock Ents., Inc., Montgomery App. No. 21622, 2007-Ohio-1059, 2007 WL 715998, ¶ 42, 45; O'Brien v. Citicorp Mtge., Inc. (Feb. 12, 1994), Franklin App. No. 93AP-1074, 1994 WL 57675 (stating that an amended complaint not asserting new claims can be served by regular service). See also Reighard v. Cleveland Elec.Illuminating Co., Mahoning App. No. 05MA120,2006-Ohio-1283, 2006 WL 696125, ¶ 44-46 (Ending that when reading the rules in pari material, notice, but not necessarily service, on the properly named defendant must occur within one year); Guerrero v. C.H.P., Inc. (Aug. 16, 2001), Cuyahoga App. No. 78484, 2001 WL 931640 (holding that the filing of a motion for leave to file an amended complaint with the amended complaint attached satisfies the service requirement). *Page 475